Citation Nr: 1529492	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  11-06 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for sleep apnea, to include as secondary to the Veteran's service connected PTSD.  


REPRESENTATION

Veteran represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to October 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran presented testimony at a Board hearing in January 2014.  A transcript of the hearing is associated with the Veteran's claims folder. 

In April 2014, the Board reopened previously denied claims for service connection for hypertension and sleep apnea, and then remanded these claims as well as the claim for an increased rating for PTSD and a claim for a total rating based on individual unemployability due to service connected disabilities (TDIU).  

Subsequently, a May 2015 rating decision granted service connection for hypertension.  This decision also increased the evaluation for PTSD to 70 percent, and granted TDIU.  

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

For the entire period on appeal, the Veteran's PTSD has been productive of occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and/or mood; there has not been total occupational and social impairment.  


CONCLUSION OF LAW

The criteria for a rating higher than 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1151, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.130, Code 9411 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); C.F.R. § 3.159(b)(1) (2014).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Adequate VCAA notice in an increased rating claim requires that the claimant be told that to substantiate a claim the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; that should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazques-Flores v. Peake, 22 Vet. App. 37 (2008); vacated and remanded in part Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, the Veteran was provided with complete VCAA notification in letters dated March and April 2009 that contained all the information required by Pelegrini v. Principi, 18 Vet. App. 112 (2004) and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  It was provided to the Veteran prior to the initial adjudication of his claim.  The duty to notify has been met.  

The Board also finds that the duty to assist has been met.  The Veteran has been afforded several VA examinations of his PTSD, including one after the April 2014 remand.  The development requested by this remand in regards to PTSD has been completed.  The Veteran's VA treatment records have also been obtained.  He has not identified any pertinent private medical records regarding the PTSD.  

The Veteran testified before the undersigned at a January 2014 videoconference hearing.  The United States Court of Appeals for Veterans Claims (Court) has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) (2014) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  

At the Veteran's hearing the undersigned engaged the Veteran and his representative in a discussion regarding the Veteran's current psychiatric diagnoses and the impairment it produces.  There was a discussion of relevant evidence, and questions regarding treatment sources.  The duties imposed by 38 C.F.R. § 3.103(c)(2), as explained by the Court in Bryant v. Shinseki, 23Vet. App. 488 (2010) have been met.  

There is no indication of additional notice or assistance that would be reasonably likely to aid the Veteran in substantiating the claim.


Increased Rating

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  Hart v. Mansfield 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

The record shows that entitlement to service connection for PTSD was initially established in an August 2008 rating decision, which assigned a 30 percent rating effective from May 21, 2008.  The Veteran's new claim for an increased rating was received on January 16, 2009.  The May 2015 rating decision assigned the current 70 percent rating effective from that date.  

The Veteran's PTSD is evaluated under the General Rating Formula for Mental Disorders.  

Under this formula, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought process or communication, persistent delusions or hallucinations, grossly in appropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, or memory loss for names of close relatives, own occupation or own name.  

A 70 percent evaluation is merited for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech that is intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a worklike setting), and an inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Code 9411.  

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

The VA treatment records include a February 2009 nursing note that reports the Veteran exhibited severe psychiatric symptomatology that interfered with his ability to function and maintain independence.  

The Veteran was afforded a VA PTSD examination in October 2009.  The claims folder was reviewed by the examiner.  He had reportedly never been hospitalized for PTSD and described a mild remission of symptoms due to his treatment.  His symptoms included daily intrusive thoughts, twice weekly flashbacks, hypervigilance, exaggerated startle response to loud noises, and difficulty in crowds.  He also reported anger and irritability, difficulty in trusting people, and a depressed mood that had increased since a stroke that left him weak on his left side.  The Veteran had decreased energy and sometimes felt hopeless.  

The Veteran had been married for 45 years, had three grown children, and had one close friend outside of the house.  He had not been employed since 2004, when he left his job of 30 years following a car accident.  On examination, he was oriented, his thought process was linear, and his history was adequate.  Insight was demonstrated but his affect was blunted.  Attention and memory were mildly impaired.  He endorsed auditory hallucinations, which dated from his cerebrovascular accident.  He also believed he saw things in his peripheral vision.  The Veteran denied any history of suicide attempts and denied suicidal and homicidal ideations.  The diagnosis was PTSD, and the Global Assessment of Functioning (GAF) score was 51. 

On a February 2010 examination, the Veteran reported nightmares and depression.  He was noted to have a number of health problems to which his depression might be linked.  He described his relationship with his wife as fair, and noted he could be irritable and withdrawn.  There was conflict with one son, but he had fair to good relationships with his other children, grandchildren, and a friend.  He went to church about twice a week.  On mental status examination, the Veteran was alert, oriented, and attentive.  His mood was dysphoric, affect constricted, and speech slow.  There was evidence of psychomotor retardation.  His thought process was logical and coherent; there were no auditory or visual hallucinations, and no evidence of delusions.  He denied thoughts of hurting himself or others, and said the last time he was physically aggressive was last week.  Immediate memory was mildly to moderately impaired but intact for remote events.  The diagnosis was PTSD, and the GAF was 53.  The examiner's discussion noted additional symptoms consistent with PTSD such as intrusive thoughts three times a week, psychological and physiological reactivity to loud noises, avoidance of reminders, emotional detachment, hypervigilance, and problems with irritability and concentration.  He sometimes skipped taking a shower for up to a week.  The examiner estimated that the Veteran's ability to maintain employment was moderately to considerably impaired, and the overall level of disability was moderate to considerable.  

The Veteran underwent another VA PTSD examination in April 2010.  He described having some difficulty in his relationship with his wife and becoming irritated with her, but said the overall relationship was fair.  He also described difficulty maintaining sleep, twice weekly nightmares, and intrusive thoughts.  The Veteran did not like being around other people, although he routinely went to church.  He reported difficulty with anger control.  There were no anxiety symptoms but the Veteran had intermittent hopelessness.  He denied suicidal ideation or plan, but continued to have startle response.  On mental status examination, the Veteran was alert and oriented, insight and attention were adequate, and affect blunted.  Speech and memory were normal.  He reported depression, but denied suicidal and homicidal ideation or plan.  The diagnosis was PTSD, and the GAF was 50.  The examiner stated that the Veteran continued to experience a moderate degree of social and occupational impairment.  

At a November 2010 visit for individual treatment, the Veteran said his mood was improved due to an increase in medication.  He was frustrated with some changes following his stroke.  Mental status examination showed that he was well groomed and cooperative with good eye contact.  His mood was "pretty good" and congruent with his affect.  Motor actions and speech were normal, as were linear thoughts, and insight and judgment.  The Veteran denied suicidal and homicidal ideations.  The impression was PTSD, and the GAF score was 55.  

A May 2011 individual treatment note shows that the Veteran's sleep was improved.  He still felt down and isolative.  His wife had to tell him to shower and change clothes.  His energy was poor and he denied suicidal and homicidal ideations.  On mental status examination he was well groomed and cooperative.  Speech and motor functions were normal.  He denied suicidal and homicidal ideations, and insight and judgment were intact.  The GAF was 55.  

On VA examination in June 2011, the Veteran reported a fair relationship with his wife but said he had hit her last week when he was irritable.  He had never done that before.  There was a fair relationship with his children but he could not be around his grandchildren due to "the irritable noise."  He denied having casual friends but went to church every week.  On examination, the Veteran was oriented, with dysphoric mood and constricted affect.  He did not have hallucinations or delusions.  There was no evidence of psychomotor abnormalities.  Short term memory was impaired but fair was remote events.  The diagnosis was PTSD and the GAF was 54.  The examiner believed the symptoms were moderate to considerable, and added that the Veteran continued to experience nightmares, flashbacks, responses to loud noise, emotional detachment, avoidance of crowds, and hypervigilance.  

VA treatment records from 2012 show that the Veteran continued to exhibit the same symptoms at about the same frequency and severity as before.  GAF scores remained in the 50s.  

The Veteran's symptoms continued to be reported in 2013.  He noted some improvement in anxiety but increased irritability, but the rest of his symptoms remained as before.  A June 2013 treatment note found the GAF score to be 52 while a December 2013 treatment note reported that his GAF was 50.  

A June 2014 VA examiner reviewed the Veteran's electronic record, including VBMS and Virtual VA.  The Veteran's symptoms included distressing memories, dreams, and distress when exposed to certain cues.  He made efforts to avoid distressing memories.  He was irritable, hypervigilant, and easily startled, with difficulty concentrating and sleep disturbances.  Other symptoms included depressed mood, anxiety, chronic sleep impairment, mild memory loss, flattened affect, disturbances in motivation and mood, difficulty in stressful situations, and inability to establish and maintain effective relationships.  

On examination, the Veteran was well dressed and groomed, had some tangential speech, and a linear thought process without delusional content.  There was no evidence of thought or perceptual disturbance.  He also had poor concentration, avoidance of crowds and loud noises.  The examiner opined that the Veteran had occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and/or mood.  

The evidence also includes detailed notes of the Veteran's group therapy sessions dating throughout the period on appeal, which show that his symptoms were very consistent.  Two different January 2009 notes state that the Veteran was neat and clean.  There was no cognitive impairment noted, and he was oriented times three.  The Veteran did not have any noticeable concentration, language, or communication difficulty.  Both his long and short term memory was intact.  His social behavior was within society norms.  The group therapist described the Veteran in nearly these exact terms on every occasion through 2015, including but not limited to February 2009, October 2009, February 2010, December 2011, April 2014, and January 2015.  

Analysis

The record as just discussed shows few of the symptoms listed as examples of those warranting a 100 percent rating.  The Veteran has had little if any impairment in his thought process or his communication, with no evidence of gross impairment.  While hallucinations were noted on one or two occasions, these were usually denied by the Veteran, and cannot be characterized as persistent.  Delusions have not been shown, and notes from his group therapy consistently state his behavior was within society norms.  The Veteran is irritable, struck his wife on one occasion, and has confessed to being fearful he will strike his grandchildren, but he has denied suicidal and homicidal ideations and plans, and is not a persistent danger of hurting himself or others.  He reports not showering or changing clothes as frequently as he should, but was always clean, well groomed, and presentable on examination and treatment.  The Veteran is also well oriented.  

The Veteran experiences symptoms other than those listed in the rating criteria, such as flashbacks, nightmares, avoidance behaviors, exaggerated responses, and hypervigilance.  However, while most examiners have opined that these symptoms result in moderate to severe impairment, not a single examiner has found that they result in the total social and total occupational impairment required for a 100 percent rating.  The most recent VA examiner opined that the Veteran had occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and/or mood, which is consistent with the 70 percent rating.  

The Veteran's GAF scores have consistently ranged in the 50s, with a low of 50 and a high of 55.  GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  

A GAF score of 50 signifies serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Ibid.  While this might be consistent with total social and occupational impairment, the record shows that the Veteran has continuously maintained relationships with his wife and other family members and outside social contacts consisting of either friendships or participation in church services.  The evidence is against a finding of total social and occupational impairment.  

Other Considerations

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or to the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2014).

In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The schedular evaluation in this case is not inadequate.  The scheduler criteria adequately describe the Veteran's symptoms for his PTSD.  It should be remembered that under the General Rating Formula for Mental Disorders, it is the overall impairment that controls, regardless of whether or not every symptom produced by the disability is listed in the formula.  Mauerhan.  Thus, all of the Veteran's symptoms are considered under this formula.  Moreover, the Veteran has never been hospitalized for PTSD, and he retired from his job due to injuries sustained in an accident before he was ever service connected for PTSD.  Accordingly, referral for consideration of an extra-schedular rating is not warranted. 


ORDER

Entitlement to a rating in excess of 70 percent for PTSD is denied. 


REMAND

The April 2014 remand requested that the Veteran be afforded a VA examination of his sleep apnea.  The examiner was to provide an opinion as to whether it was as likely as not that the Veteran's sleep apnea was either incurred secondary to or aggravated by his service connected PTSD.  

The Veteran underwent an examination in June 2014, and the examiner opined that his sleep apnea was less likely than not secondary to PTSD.  The matter of aggravation was not explicitly addressed.

The Board is obligated by law to ensure that the RO complies with its directives, as well as those of the Court.  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  The record should be returned to the examiner who conducted the June 2014 examination.  

She should provide an opinion as to whether it is at least as likely as not that the Veteran's service connected PTSD has aggravated (increased in severity) his sleep apnea.  

Should the examiner conclude that there has been aggravation, she should state whether there is medical evidence created prior to the aggravation or at any time between the aggravation and the current level of disability that shows a baseline of sleep apnea prior to aggravation.  

If the June 2014 examiner is not available, a similarly qualified doctor who should review the record and provide the above opinions regarding aggravation.  An additional examination is not required unless deemed necessary by either examiner.  

The examiner should provide reasons for all opinions.  The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.

2.  If the claims remain denied, the AOJ should issue a supplemental statement of the case, before returning the record to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


